DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to claims and applicant arguments/remarks, filed on 09/13/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 75-92 and 97, drawn to a chitosan material comprising a catechol modified chitosan.  
Claims 75-97 are pending in this application.  Claims 76, 79, 94-96 have been amended.  Claims 93-96 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 75-92, 97 are currently under consideration. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/068064, filed December 28, 2018, which claims benefit of provisional U.S. Application No. 62/631,290, filed February 15, 2018, and U.S. Application No. 62/612,013, filed December 29, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (85 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
List of cited documents (Pages 83-85) should be removed from the specification.  MPEP 608.01.  If Applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Further, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Pages 5, 43).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises typographic errors, e.g., “pleglets” (Page 8), “and /or” (Page 9), “pleget” (Page ) that should be corrected to “pledget”, “and/or”, “pledget”, respectively, or clarified.  Appropriate correction is required.  
The specification comprises acronyms without proper definition, e.g., “ACT” (Page 18).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required..
The specification comprises references on publications (Pages 3-83).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statements (9 pages), filed on 06/23/2021, 08/04/2021, 09/13/2022, 09/26/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 75-77, 81, 84, 88-92, 97 are objected to because of the following informalities:  
Claim 75 comprises the typographic error “is a dry solid form” that needs to be corrected to “is in a dry, solid form”. 
Claim 76 comprises the typographic error “range of about 0.03 g/cm3 to about 0.7g/cm3” that needs to be corrected to “range from about 0.03 g/cm3 to about 0.7 g/cm”. 
Claim 76 comprises the typographic error “70 mm (c)” that needs to be corrected to “70 mm;  (c)”.
Claim 77 comprises the typographic error “thickness of 50 or less” that needs to be corrected to “thickness of 50 microns or less” or as needed for clarity.
Claims 81, 88, 89, 92 comprise acronyms “GI”, “TURP”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Claim 84 comprises the typographic error “application of light pressure” that needs to be corrected to “application of a light pressure”.  
Claim 88 comprises the typographic error “following application” that needs to be corrected to “following an application”.  
Claims 90-92 comprise the typographic error “for use in the treatment” that needs to be corrected to “for use in a treatment”.  
Claim 97 comprises the typographic error “pleget” that needs to be corrected to “pledget” or clarified.
Claim 97 comprises the typographic error “one of a powder, matrix, membrane, thin foil, pleget, fiber, or coating ” that needs to be corrected to “one of a powder, a matrix, a membrane, a thin foil, a pledget, a fiber, or a coating”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 75-92 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 75 recites the limitation “material is in a dry, solid form that is resistant to dissolution” that is not reasonably clear, because it is not clearly stated under what conditions claimed material is resistant to dissolution – in any solvent, in organic solvents, in water, etc.  Further, it is noted that claiming a result (i.e., resistant to dissolution) without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  In the present case, the independent claim is indefinite, because it merely states a result to be obtained without providing any indication as to how said characteristic is provided and without setting forth well-defined boundaries of the invention.  Similar is applied to claims 76, 80-82, 84-89.  Clarification is required.  
Claim 77 recites the limitation “chitosan material ... further comprising freeze-dried lamella” that is not reasonably clear.  Does this limitation imply a chitosan material composed of fine alternative layers of different materials in the form of lamellae (see Wikipedia), OR a chitosan material comprising fine layers of said chitosan material in a form of a lamella?  Clarification is required.  
Claim 82 recites the phases “can be folded”, “may ... have outward facing surface” is not reasonably clear, because the claimed inherent properties of the disclosed chitosan material are not clearly delineated.  To this point, it is noted that the invention should be explained in such a way as to describe what the invention is, not what the invention does or can do under some conditions.  Similar is applied to claims 84, 86, 87 regarding the phrase “is able to”, and/or to claims 89, 91 regarding the term “capable of”.  Clarification is required.  
Claim 85 recites the limitation “the light pressure is about 200-300 g” that is unclear.  Does this limitation mean 200-300 g/cm2?  Clarification is required. 
Claim 88 recites the limitation “not readily soluble in water ... for 1) at least 12 hours following application; or 2) at least 24 hours following application; or both 1) and 2)” that is unclear.  In the present case, the limitation “or both 1) and 2)” needs to be clarified.  Clarification is required.  
Claims 90-92 provide for “the chitosan material ... for use in the treatment of”.  In the present case, it is noted that claims are indefinite where they merely recite a use of claimed product without any active, positive steps delimiting how this use is actually practiced.  MPEP 2173.05(q).  Clarification is required. 
Claims 78-79, 83 are rejected as being dependent on rejected independent claim 75 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-92 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2009/0226391 (hereinafter referred to as Roberts), in view of Park et al., WO 2013/180458 (cited in IDS; machine translation; hereinafter referred to as Park).
Roberts teaches a wound dressing comprising a chitosan OR chitosan derivatives material that can be in a dry, solid form (Claims 1-3; Para. 0005, 0014 as applied to claim 75), and wherein said dressing/sponge/matrix: 
(i)  has a density from 0.2 to 0.4 g/cm3; is compressed during manufacture; can be a square or rectangular sponge (Claims 7, 11; Para. 0005, 0021, 0023 as applied to claim 76);
(ii)  may be manufactures by freeze-drying for providing a solid form (Para. 0019, 0037-0040 as applied to claims 75, 77, 97);
(iii)  has pores on at least one side of the sponge, and may have a porosity of 60-80% (Claims 9, 15; Para. 0005, 0021, 0022 as applied to claim 79); 
(iv)  has increased adhesiveness to tissues at a wound site, and can be used for controlling or stop bleeding in humans/animals following a traumatic injury and/or during a dental, surgical, or other medical procedure (Para. 0005, 0033 as applied to claims 80, 90-92);
(v)  less dissolve when applied to wounds with high pressure bleeding (blood pH is about 7.4; Para. 0005 as applied to claims 75, 81, 87-88);
(vi)  exhibit flexibility of 3.75-8 ft-lb and/or can be configured to exhibit any suitable flexibility (Para. 0024 as applied to claim 82)
(vii) may include additional fibers (Para. 0025 as applied to claim 78).
Though Roberts teaches the use of chitosan derivatives, Roberts does not specifically teach the use of catechol modified chitosan (claims 75-92, 97).
Park teaches medical material (i) containing a catechol-based functional group conjugated to a biocompatible polymer such as chitosan or chitosan derivatives; and (ii) having excellent adhesive force and coating strength; (iii), exhibits excellent osmotic absorption ability, waterproofing ability, and moisture permeability when contacted with an wounded body part; and (iv) protects the wounded body part from the ingress of external bacteria, viruses, foreign substances, and the like (Abstract; Tech-Solution; Advantageous-Effects).  To this point, Park teaches that a compound having a catechol-based functional group may be conjugated to a biocompatible polymer to form a crosslinked product, i.e., said material can be crosslinked (Technical Field,  Best mode); and also teaches that said material can be used as a coating powder, as an anti-adhesion agent, a wound dressing agent or a medical adhesive (Advantageous Effects).  Park provides examples of preparation of catechol chitosan crosslinked hydrogel that is lyophilized to a dry, solid form (e.g., Examples 9-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use catechol modified chitosan as taught by Park preparing wound dressing as taught by Roberts.  One would do s with expectation of beneficial results, because Park teaches that the use of catechol modified chitosan allows improving/controlling (i) adhesive force and coating strength; (ii) osmotic absorption ability, waterproofing ability, and moisture permeability when contacted with an wounded body part.  
Regarding the claimed inherent properties of the disclosed materials (claims 81-82, 84-89), it is noted that the cited prior art teaches formulations/materials comprising the same components.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  MPEP § 2112.02.  Claim 77 is objected, because it dependent on rejected independent claim 75. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 75-92 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/958,307; (2) copending Application No. 16/958,309; (3) copending Application No. 16/958,304; and copending Application No. 16/958,301. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A chitosan dressing/material comprising catechol modified chitosan, having a thickness of 500 micron or less; is compressed; has adhesive side and non-adhesive side; has a square, rectangular, circular, or circular petal shape; comprises a porous surface; and is used for a treatment of a disease, condition, disorder, trauma, or injury.   
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615